DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note that the specification states that these figures are from WO 2017/091540 A1 which was printed before applicant’s filing date.  See paragraph 5 of this specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 29-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addeo et al (5,609,803: figures 1-6 and column 2, lines 33-49).
Addeo et al teach an apparatus for forming a molded article comprising an outer extruded parison (13) in a tubular shape with a  foam material (14) located within the extruded plastic to form a composite article.  It is noted that the preamble of claim 27 includes the language “for fabricating a pipette having a filter” which is merely intended use.  The apparatus clearly forms a composite article having an extruded outer material and a foamed interior material.  The reference teaches an extrusion die (6) having a ring-like shape which forms a tubular parison (13).  A mold (15, 15) defining a mold cavity to receive the parison (13).  A material ejector (10) feeds a foamable thermoplastic polymeric material admixed with a blowing agent (column 2, lines 35-39) to the inside of the parison as illustrated in figure 6.  Applicant has not provided any structural details of the apparatus that specifically produce a pipette having an internal filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (7,785,466: figures 3D and 3E; column 11, lines 38-54 and column 12, lines 43-54) taken together with Kenney (5,059,398: figure 1 and column 3, lines 35-50).
Smith discloses a pipette (Tp) having a membrane (M) in a mouth region of the pipette away from a tip portion (16) that is connected to the mouth region by a body as illustrated in figures 3D and 3E.  The membrane is fed to an injection mold before the injection of material to form a one-piece article within the injection mold.  The will result in the edges of the membrane being encapsulated and some bonding of the materials to one another chemically.  The reference does not disclose that the membrane is formed of a foamed polymeric material.
Kenney discloses a pipette having a membrane (22) that passes air freely, but limits flow of other materials.  The membrane is formed of a Styrofoam or multi-cellular polystyrene plastic.
It would have been obvious at the time of the effective filing date of the application to modify the pipette of Smith by using a polystyrene membrane as disclosed by Kenney for the purpose of limiting certain materials from passing through the membrane based upon the desired use of the pipette.  It is clear that the membrane of Kenney allows selective materials to pass therethrough and is also in the pipette art.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Addeo et al taken together with Noda (4,872,827: figure 5).
Addeo et al disclose all claimed features except for the mold having a plurality of gas outlets to establish a pressure differential across the extruded tube in the mold.
Noda discloses a pair of molds (11, 11) having mold surface portions (6) having a plurality of holes (9) therein that are connected to a vacuum source (27, 27) to draw the plastic tube (31 against the mold surface as illustrated in figure 5.  It is noted that the mold can be used for blow molding or vacuum molding (column 6, lines 57-60).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Addeo et al by using a mold having a plurality of apertures in the molding surface as disclosed by Noda for the purpose of drawing air out of the mold cavity and drawing the preform against the molding surface.

Allowable Subject Matter
Claims 11-12, 14-17, 19, 21-22 and 24-26 are allowed.
Claims 6-8 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests a method of forming a pipette with a filter therein by supplying a heated thermoplastic material forming a tube into a mold cavity, supplying a filter material precursor or filter material into at least a portion of the hollow interior of the tube while the heated material is at an elevated temperature within the mold cavity; and allowing the heated thermoplastic material to cool and solidify to form a pipette having a tubular body with a filter element being bound to or encapsulated in an inner wall of the mouthpiece region.  The closest prior art (Smith 7,785,466) discloses forming such a pipette by injection molding.  The reference to Addeo et al does not disclose or suggest forming a pipette with a filter in the mouthpiece as claimed.
In regards to claim 28, none of the prior art of record teaches an apparatus for forming a pipette having a filter wherein a material ejector is configured to supply a prefabricated filter element in solid form into the tubular preform.  Addeo et al disclose dispensing a foamable material into the tubular parison within the molding cavity.
In regards to claims 6-8, none of the prior art of record teaches or suggests a pipette having a filter element in the mouthpiece region wherein the foamed polymeric material comprises an open-cell foam having an open cell content of at least 50%, or a nominal thickness of the tubular body is in a range of 0.25-1 mm, or the tubular body comprises thermoplastic material that is biaxially oriented.  The closest reference (Smith) is injection molded and thus not biaxially oriented and does not specify the cell content of the foam or the thickness of the tubular body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        7/5/2022